Citation Nr: 0917415	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bone mass of the 
right lower extremity.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a disability 
manifested by numbness and tingling of the upper extremities.

4.  Entitlement to service connection for a disability 
manifested by numbness and tingling of the lower extremities.

5.  Entitlement to service connection for a disability 
manifested by unspecified breathing problems.

6.  Entitlement to service connection for sickle cell anemia.

7.  Entitlement to service connection for a disability 
manifested by a vision disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to 
October 1986.  He also had a significant amount active duty 
training and inactive duty for training with reserve and 
National Guard units.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 2008, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In July 2008, the Board remanded the claims on appeal, which 
at that time included a claim for service connection for 
rhabdomyolysis, to the RO for additional development.  In a 
December 2008 rating action, the Veteran was granted service 
connection for rhabdomyolysis; hence, as this is a full grant 
of the benefits sought specific to this matter, it is not 
longer before the Board.

Thereafter, the RO continued the denial of the claims for 
service connection, noted above (as reflected in a December 
2008 SSOC) and returned these matters to the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

In response to the Board's July 2008 remand instructions, the 
RO/AMC scheduled the Veteran for a September 2008 VA joints 
examination.  In the VA examiner's report, he opined that the 
Veteran's diagnosed rhabdomyolysis was related to service.  
However, additional findings from this examination indicate 
that further examinations and opinion are necessary.  In this 
regard, the VA examiner indicated that the only specialty 
examination he was asked to do was a focused evaluation of 
the Veteran's joints.  He specifically commented that most of 
the conditions for which he was requested to provide an 
opinion were outside the realm of a joints examination.  
Therefore, even though the VA examiner provided a negative 
nexus opinion regarding each of the disabilities remaining on 
appeal, the Board finds that the opinion lacks little 
probative value in light of the September 2008 VA examiner's 
indication that such opinion was outside his specialty.  
Hence, these findings suggest that additional examinations 
and opinions by appropriate VA examiners should be sought.

Accordingly, another remand is warranted for the RO/AMC to 
schedule the Veteran for appropriate VA examination(s), to 
determine findings in each specialty area (e.g. respiratory, 
orthopedic, neurology, ophthalmology) and an opinion should 
be obtained from each examiner(s).  Fee basis examinations 
may be scheduled, if appropriate.  Specific instructions to 
the examiners are detailed below.
Prior to obtaining further medical opinions, the RO should, 
via VCAA-compliant notice, ensure that the Veteran is 
properly notified of what evidence is needed to support his 
claims under 38 C.F.R. § 3.310 (revised effective in October 
2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, these matters are REMANDED for the following 
actions:

1. The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.

The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit, to specifically 
include notice as to the evidence need to 
support his claim for service connection, 
to include on a secondary basis pursuant 
to 38 C.F.R. § 3.310 (revised effective 
in October 2006) and Allen (cited to 
above).

2.  The RO/AMC should schedule the 
Veteran for appropriate VA examinations, 
to ascertain findings in appropriate 
areas (i.e. respiratory, orthopedic, 
neurology, ophthalmology) to be performed 
by appropriate physicians, and if 
necessary, on a fee basis.  The 
examiner(s) should attempt to determine 
the nature and etiology of each of the 
Veteran's claimed disabilities as noted 
above, to include specific diagnoses for 
the underlying pathologies.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail.  The claims file should be made 
available to each examiner(s) for review 
prior to entering any opinion(s).

Each examiner is requested to identify 
each underlying disorder for the 
condition they were requested to evaluate 
and offer an opinion as to whether any 
such disorder(s) is at least as likely as 
not (50 percent or greater probability) 
had it's onset in service, is related to 
the Veteran's service, or is secondary to 
the Veteran's service-connected 
rhabdomyolysis.  In rendering the 
requested opinions, the examiners are 
requested to comment on the findings 
provided in the September 2008 VA 
examination report, as appropriate.

Each examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.  If any examiner states that any 
of the requested opinions are outside the 
province of his or her expertise, 
additional opinion(s) should be obtained 
before the case is returned to the Board.

3.  Thereafter, the RO/AMC should 
readjudicate each of the claims for 
service connection on appeal in light of 
all pertinent evidence and legal 
authority (to include the current version 
of 38 C.F.R. § 3.310, as revised 
effective in October 2006, and Allen, 
supra).

4.   If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the December 2008 SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




